Citation Nr: 0639728	
Decision Date: 12/21/06    Archive Date: 01/05/07	

DOCKET NO.  06-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
right total knee replacement (RTKR).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied an evaluation in 
excess of 30 percent for the veteran's RTKR.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The residuals of a right total knee replacement include 
intermediate degrees of pain, limitation of motion and 
functional loss, but the veteran is shown to have had a good 
postoperative surgical result, with a correctly aligned 
prosthesis, well-healed and nontender surgical scaring, no 
instability or subluxation, no ankylosis, no limitation of 
extension to 30 degrees, and no nonunion of the tibia and 
fibula with loose motion sufficient to warrant a higher 
schedular evaluation.   

3.  Right lower extremity complaints of parasthesia, numbness 
and minimal weakness has been found on examination and 
diagnostic study to be likely attributable to non-service 
connected lumbar spine stenosis, significant arthritis, and 
disk disease and not a postoperative residual of the service 
connected RTKR.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a right total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3. 4.7, 4.10, 4.20, 4.40, 4.45, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was initially provided formal VCAA notice in May 
2002, prior to the issuance of the adverse rating decision 
now on appeal.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The veteran reported that all of his treatment 
is with VA, and all records of the veteran's knee replacement 
surgery, all postoperative outpatient treatment records, and 
multiple VA examinations and consultations (which are 
adequate for rating purposes), have been collected for 
review.  The veteran does not argue nor does the evidence on 
file suggest that there remains any outstanding relevant 
evidence which has not been collected for review.  The 
veteran has been provided the laws and regulations 
implementing VCAA and governing compensable evaluations for 
his postoperative knee in a January 2006 statement of the 
case.  The veteran was provided additional VCAA notice in 
January 2006, with respect to particular complaints of 
neurological impairment of the right lower extremity which 
the veteran claimed was a TRKR postoperative residual.  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was most recently in August 2006 provided 
additional VCAA notice with respect to downstream issues in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  To the extent this notice may not be viewed as 
timely, the Board notes that the currently assigned 30 
percent evaluation for the veteran's TRKR is the highest 
evaluation warranted at all times during the pendency of this 
appeal, so any failure to provide more timely VCAA notice 
with respect to effective dates in this appeal must be 
harmless.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a hole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primary the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective inervasion, 
or other pathology, or may be due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight bearing.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
the diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 (1995).

Total prosthetic knee replacement warrants a 100 percent 
evaluation for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals, consisting 
of severe painful motion or weakness in the affected 
extremity, a 60 percent evaluation for each prosthetic knee 
replacement is warranted.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the knees 
should be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  The minimum rating for an individual prosthetic knee 
replacement is 30 percent.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5055.

Ankylosis (complete bony fixation) of the knee in an 
extremely unfavorable position with flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Ankylosis 
and flexion between 20 and 45 degrees warrants a 50 percent 
evaluation, and with flexion between 10 degrees and 20 
degrees, a 40 percent evaluation is warranted.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5256 (1995).

Recurrent subluxation or lateral instability of either knee 
which is severe warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.

Limitation of flexion of the knee to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5260.  Limitation of extension of the knee to 45 degrees 
warrants a 50 percent evaluation, to 30 degrees warrants a 40 
percent evaluation, and to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent evaluation.  Malunion of the 
tibia and fibula with marked knee disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262.

Full range of motion for the knee is from 0 degrees full 
extension, to 140 degrees full flexion.  38 C.F.R. § 4.71, 
Plate II.

Analysis:  Historically, the veteran was granted service 
connection for removal of lateral meniscus of the right knee, 
which was symptomatic, with a 10 percent evaluation, 
effective from November 1948.  Effective with the date of the 
veteran's surgery for TRKR, he was awarded a 100 percent 
schedular evaluation in October 2002 and this evaluation 
remained in effect for approximately 14 months until December 
2003.  Thereafter, the veteran was returned to a post-
surgical stabilization rating of 30 percent, effective from 
December 2003.  It is this evaluation with which the veteran 
has disagreed.

The October 2002 VA surgical report of the TRKR reveals that 
this surgery was accomplished without adverse incident, 
result or complication.  No particular complications were 
revealed following surgery.  In September 2003, approximately 
one year after the surgery, the veteran was seen in a VA 
orthopedic clinic, and the record of this visit indicated 
that he was walking two miles per day.  There was some 
anterior and plateau discomfort with protracted sitting and 
driving, and he noted some "clunking" which was not 
particularly painful or limiting.  He was uncomfortable 
crawling on the knee.  Examination showed easy transfer and 
normal gait.  Range of motion was from 0 to 95 degrees and 
stable. The implants were in good position with no wear or 
loosening evident.  The clunking reported by the veteran was 
thought to be possible patellar impingement.  The impression 
was a satisfactory outcome, one year post-knee replacement.

A July 2004 VA X-ray study of the right knee showed the 
prosthetic hardware was well situated in the knee joint.  
There was no new abnormality involving the right knee.

In August 2004, the veteran testified at a personal hearing 
at the RO.  At this time, he complained that his 
postoperative knee was painful and interfered with many 
activities, but he also noted that his right leg below the 
knee would go to sleep with symptoms of paresthesia and 
numbness.  He claimed that this had caused him to have a 
fall.  He also said that the knee would occasionally swell.

In November 2004, the veteran was provided a VA examination.  
The 81-year-old veteran was well known to the local 
orthopedic department at the Des Moines VA Medical Center 
having undergone a right knee replacement.  The examiner had 
been asked by the RO to provide a clinical opinion as to 
whether the veteran's numbness and coldness in the right 
lower extremity was attributable to his TRKR.    Review of 
the claims folder revealed that the veteran had undergone a 
successful TRKR with no operative complications, and was 
discharged five days after surgery.  He used a walker for 
approximately one week, and then went to a cane, and did home 
physical therapy.  The veteran reported that he had 
discomfort in the region of the knee, but the severe 
presurgical joint pain was gone.  The veteran reported that 
in the last year he felt he had increasing weakness and 
numbness in the lower right leg.  The examiner noted the 
veteran also had a past history of lumbar laminectomy for a 
herniated disc, and a history of adult-onset diabetes 
mellitus.  

The veteran walked into the examining room with a normal 
gait.  The knee revealed no warmth or effusion, and had a 
well-healed midline knee incision.  Range of motion was 0 to 
95 degrees, there was good stability medially and laterally, 
and a negative anterior Drawer sign.  Quadriceps strength was 
5/5.  Distal pulses were palpable.  He had full ankle-foot 
dorsiflexion and plantar flexion.  There was slight weakness 
of the peritoneal and anterior tibial muscle groups, and the 
examiner opined that this was approximately 4/5 on the right 
compared to 5/5 on the left.  The examiner interpreted 
previous X-ray studies to show that the knee arthroplasty was 
in good position with no signs of loosening.  He also 
indicated that a VA MRI of the lumbar spine performed earlier 
the same month showed multilevel disc degeneration and 
degenerative facet changes throughout the lumbar spine with 
evidence of prior laminectomy at the right L4-L5 level.  
There was a broad-based disc bulge at the L5-S1 level.  The 
assessment from examination was that the veteran had 
undergone a total right knee replacement which gave him 
chronic discomfort.  This doctor also diagnosed spinal 
stenosis which was the cause of right lower extremity 
weakness and sensory changes.  He attributed the marginal 
weakness of the peroneal and anterior tibial muscle groups as 
more likely attributable to lumbar spine disease than the 
knee replacement surgery.

Diagnostic studies including nerve conduction studies and 
electromyogram in November 2004 were unable to document 
evidence of peroneal mononeuropathy or lumbosacral 
radiculopathy.

When the veteran was seen in August 2005, no gait 
abnormalities were noted.  Dorsalis pedis and posterior 
tibial pulses were normal as was sensation testing.  The knee 
showed no swelling or warmth, and alignment was normal.  
Stability was normal, extension was full and flexion was to 
90 degrees.  There was some noted linear nodularity palpable 
along the lateral side of the joint, and the physician noted 
that sensitivity may be attributable to this, which was 
believed to possibly be extruded cement from the knee 
replacement procedure.  

In September 2006, the veteran testified via video conference 
before the undersigned.  He provided a detailed description 
of the difficulties and discomfort presented him 
postoperatively from his TRKR.  He described the clunking or 
crepitation sound that he perceived while the knee was being 
used.  He indicated a degree of dissatisfaction with prior VA 
examinations.  He said he used to walk two miles a day, but 
he had to quit and doesn't walk anymore.  He said he felt 
that his knee was going to buckle on him.  He said he did not 
use a cane or a walker. 

A preponderance of the evidence on file during the pendency 
of this appeal is against an evaluation excess of the 
presently assigned 30 percent evaluation for the veteran's 
TRKR.  The principal rating criteria for knee replacements at 
38 C.F.R. § 4.71(a), Diagnostic Code 5055 provides for the 
assignment of a temporary total 100 percent rating for one 
year following implantation of prosthesis.  In fact, the 
veteran was provided this temporary total evaluation for 
about 14 months.  

Thereafter, a 60 percent evaluation is warranted with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A preponderance of the evidence on 
file does not support a finding that the veteran has severe 
painful motion or weakness attributable to his TRKR.  The 
rather minimal perceived loss of strength of the right leg 
when compared with the left and numbness and tingling of the 
right leg below the knee have clearly been attributed to the 
veteran's nonservice-connected lumbar spine disease, and not 
to his service-connected TRKR.  

The minimum rating of 30 percent under Diagnostic Code 5055 
certainly contemplates intermediate levels of chronic 
residual pain, discomfort, weakness, and limitation of motion 
attributable to the veteran's successful knee replacement, 
and the evidence on file shows that this evaluation is proper 
in the veteran's case.  

Looking to the other schedular criteria for evaluation of the 
knee, under Diagnostic Code 5256, the next higher 40 percent 
evaluation for ankylosis of the knee, meaning the knee is 
fixed and immoveable in flexion between 10 and 20 degrees is 
certainly not demonstrated in any clinical evidence on file.  
The veteran's right knee is not ankylosed, and has full 
extension and has routinely been shown to have flexion to 
90 degrees of a possible 140 degrees.  

The next higher 40 percent evaluation under Diagnostic 
Code 5261 for limitation of extension would require clinical 
findings of extension being limited to only 30 degrees, and 
this is also not shown in any clinical evidence on file.  By 
way of comparison, the Board would point out that although 
the veteran's knee is noted to be completely stable and 
without any subluxation or lateral instability, the highest 
schedular evaluation available under Diagnostic Code 5257 for 
severe recurrent subluxation or lateral instability would 
only be the 30 percent, which is the veteran's currently 
assigned evaluation.  

Finally, the next higher 40 percent evaluation under 
Diagnostic Code 5262 would require clinical evidence 
documenting a nonunion of the tibia and fibula with loose 
motion and requiring the use of a brace on a constant basis.  
The veteran is also not shown by any evidence on file to have 
nonunion of the tibia and fibula with loose motion and the 
requiring wearing of a brace.  

Although the veteran feels that the presently assigned 30 
percent evaluation does not adequately recognize the adverse 
symptoms from his postoperative knee, it is certainly clear 
from a careful review of the clinical evidence on file that 
the veteran has had a very satisfactory postoperative result 
from his total knee replacement surgery.  It is properly 
aligned and entirely stable and consistently is noted to give 
him range of motion from full extension to 90 (of a possible 
140) degrees of flexion.  There is certainly evidence that 
there is discomfort and even pain from this knee replacement, 
but it is certainly less painful than the knee was 
immediately prior to the replacement surgery.  The veteran is 
shown to have a perceived minor weakness of the right leg 
when compared with the left and some symptoms of numbness, 
but this has been attributed to nonservice-connected lumbar 
spine disease, and not his postoperative right knee.  The 
veteran is also clearly noted to have a clunk or crepitation 
which is a likely result of the appliance hardware used in 
the prosthetic implant.  The clinical evidence on file 
consistently reflects, however, not more than an intermediate 
degree of residual weakness and/or pain which is directly 
attributable to the knee replacement itself and this warrants 
the assignment of a 30 percent evaluation in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Code 5055.  The criteria for 
any available next higher evaluation or neither met nor 
closely approximated.  38 C.F.R. §§ 4.3, 4.7.  

The Board also considered functional loss due to pain and on 
flare-ups in accordance with 38 C.F.R. § 4.40, 4.45, and 
DeLuca, but finds that the presently assigned 30 percent 
evaluation adequately covers the amount of pain, discomfort 
and crepitation which is clinically documented as 
attributable to the postoperative knee.  Severe functional 
loss is certainly not shown in the objective medical evidence 
on file.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of a right total knee replacement is denied.



	                        
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


